 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7      LANA STEWART,

 8                             Plaintiff,
                                                         C18-383 TSZ
 9           v.
                                                         MINUTE ORDER
10      PEOPLE’S BANK,

11                             Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     The parties’ stipulated motion to continue the trial date, docket no. 23, is
14 GRANTED as follows. The trial and pretrial conference dates are CONTINUED, and
   certain related deadlines are EXTENDED as follows:
15
            JURY TRIAL DATE (8 days)                                September 16, 2019
16

17          Motions in limine filing deadline                       August 15, 2019

18          Agreed pretrial order due                               August 26, 2019

19          Trial briefs, proposed voir dire questions, and
                                                                    August 26, 2019
            jury instructions due
20                                                                  September 6, 2019
            Pretrial conference
                                                                    at 1:30 p.m.
21
   All other terms and conditions, and all dates and deadlines not inconsistent herewith,
22 contained in the Minute Order Setting Trial Date and Related Dates, docket no. 16, as

23

     MINUTE ORDER - 1
 1 amended by the Minute Order entered October 12, 2018, docket no. 22, shall remain in
   full force and effect. 1
 2
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record.

 4           Dated this 13th day of November, 2018.

 5                                                              William M. McCool
                                                                Clerk
 6
                                                                s/Karen Dews
 7                                                              Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18
     1
     The trial date was previously continued from April 15, 2019, to June 24, 2019, on the parties’ stipulated
19
   motion seeking a new trial date of May 20, 2019, which the Court could not accommodate. At that time,
   the parties did not advise the Court of potential scheduling conflicts in late June 2019, and defendant’s
20 attorney still has not filed a notice of availability concerning the dates she intends to be out of the country.
   In light, however, of defendant’s counsel’s anticipated unavailability from June 30 until late July 2019,
21 the parties’ current proposal to extend the dispositive motion filing deadlines to the end of May 2019,
   resulting in mid-June noting dates, is unworkable because any oral argument could not be scheduled until
   after defendant’s attorney returned from her travels. Thus, the Court has not altered the deadlines relating
22 to the completion of discovery and dispositive motion practice.

23

     MINUTE ORDER - 2
